04/26/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 21-0298

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SARAH MARIE STRONG,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 26, 2022, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 26 2022